DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on 07/30/2022. Claims 1-3 are pending in this application. Claim 1 has been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (JP2012007777A, previously cited and applied) in view of Jinnai et al. (WO2016129077A1, previously cited and applied) and Togamura (JP2010164221A, previously cited and applied).
Regarding claim 1, Nemoto discloses an outdoor unit (see figures 1-7) for an air-conditioning apparatus, the outdoor unit comprising an outer box (8) having a machine chamber (8) formed therein in which a compressor (10) is placed (see figure 2), wherein 
the outer box (8) includes 
a machine-chamber front panel (3) placed on a front side of the machine chamber (8) and removable from the outer box (8; see figures 1-2), and 
a top panel (4) to cover a top surface (see figure 2), 
a front surface (4a) of the top panel (4; see figure 2), 
on a front surface of the machine-chamber front panel (3), at an upper portion thereof, an insertion portion (3c and 3d) is formed and recessed backward (the recessed portion which right below the protruding portion 3d; see figure 5), and a protruding portion (3d) with a shape projecting toward a front side of opening of the top-panel (4; see figure 5), and when the insertion portion (3c and 3d) is inserted inside a front surface (4a) of the top panel (4; see figure 5).
However, Jinnai fails to disclose in the front surface of the top panel, a top-panel screw hole into which a screw is inserted and a curled portion having a shape curled toward an inner side at a lower end of the top panel are provided, the insertion portion is provided with a front-panel screw hole into which the screw is inserted, and a protruding portion with a shape projecting toward a front side of an opening of the top-panel screw hole, and when the insertion portion is inserted inside the front surface of the top panel, and a position of the top-panel screw hole is aligned with a position of the front-panel screw hole, the protruding portion is engaged with the curled portion.
Jinnai teaches an outdoor unit comprising a front panel (20) and a top panel (10; see figures 6-7).  Wherein in the front surface of the top panel (10), a curled portion (11b) having a shape curled toward an inner side at a lower end of the top panel (10) are provided (see figures 6-7) and the protruding portion (20a) is engaged with the curled portion (11b; see figures 6-7).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the outdoor unit of Nemoto to incorporate the claimed curled portion of the top panel as taught by Jinnai in order to provide better engagement between the top panel and front panel.
Togamura teaches an outdoor unit (see figure 1) comprising a machine-chamber front panel (2) and a top panel (1; see figure 4); wherein in the front surface of the top panel (1), a top-panel screw hole (the screw hole which associated of the top panel 1) into which a screw (the screw hole implies the existence of a screw in order to provide fixation between the top panel 1 and the front panel 2) is inserted (see figure 4); the insertion portion (11 and 13) is provided with a front-panel screw hole (the screw hole which associated with the front panel 2) into which a screw (the implied screw) is inserted (see figure 4), and when the insertion portion (11 and 13) is inserted inside a front surface of the top panel (1), and a position of the top-panel screw hole (the screw hole which associated of the top panel 1) is aligned with a position of the front-panel screw hole (the screw hole which associated with the front panel 2; see figure 4).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the outdoor unit of Nemoto to incorporate claimed screw and screw holes configuration on the front panel and top panel as taught by Togamura in order to provide better fixation between the front panel and top panel. 
Regarding claim 2, Nemoto as modified discloses the insertion portion (3c and 3d) is provided with a recessed portion (the recessed portion which right below the protruding portion 3d) with a shape recessed backward (see figure 5), 
the recessed portion (the recessed portion which right below the protruding portion 3d) is provided below the protruding portion (3d see figure 5), and 
when the insertion portion (3c and 3d) is inserted inside a front surface of the top panel (4), and a position of the top-panel screw hole (the screw hole which associated with the top panel 1, see figure 4 of Togamura) is aligned with a position of the front-panel screw hole (the screw hole which associated with the front panel 2, see figure 4 of Togamura), the curled portion (11b, see figures 6-7 of Jinnai) is accommodated in the recessed portion (the recessed portion which right below the protruding portion 3d of Nemoto; see figure 4 of Togamura and figures 6-7 of Jinnai).
Regarding claim 3, Nemoto as modified discloses the protruding portion (3d) is provided below the front-panel screw hole (the screw hole which associated with the front panel 2, see figure 4 of Togamura).

Response to Arguments
Applicant's arguments on the Remarks filed 07/30/2022 have been fully considered but they are not persuasive.
Applicant argues in paragraph 2 of page 6 that “Specifically, the combined prior art fails to disclose that when the insertion portion is inserted inside a front surface of the top panel, and a position of the top-panel screw hole is aligned with a position of the front-panel screw hole, the protruding portion is engaged with the curled portion”. However, the Office respectfully disagrees. The combination of Nemoto, Jinnai and Togamura discloses the argued limitation that when the insertion portion (3c and 3d, Nemoto) is inserted inside a front surface of the top panel (4, Nemoto), and a position of the top-panel screw hole (16, Togamura) is aligned with a position of the front-panel screw hole (16, Togamura), the protruding portion (3d, Nemoto) is engaged with the curled portion (11b, Jinnai). Therefore, applicant’s argument is not persuasive.
Applicant argues in the last paragraph of page 6 that “While the folded portion 14 in Togamura might be interpreted as the claimed curled portion, neither the screw seat 11 nor the elongated slit hole 13 form a protruding portion to engage with the folded portion 14. Do either Nemoto or Jinnai cure this deficiency in Togamura? The applicant again submits that they do not”. However, the Office respectfully disagrees. First, applicant argues the limitation which is not taught by Togamura. The Office relies on Togamura for the teaching of screw holes that is used for aligning the front panel and top panel. The Office relies on Jinnai to teach the curled portion of the top panel and the engagement between the curled portion and the protruding portion (see figures 6-7). Second, in fact, in figure 4, Togamura clearly shows the curled portion (14) is engaged with the protruding portion (the bending portion which engaged with the curled portion 14). Therefore, the combination of Nemoto, Jinnai and Togamura discloses the argued limitation and thus, applicant’s argument is not persuasive.
Applicant argues in paragraph 2 of page 7 that “In Jinnai, FIG. 6 discloses a concave portion 11a that allows for an operator's fingers to be inserted. Jinnai at the bottom of page 4 and the top of page 5 of the provided translation, describing FIGS. 6 and 7, further discloses that the center part 12c (11c) contacts the flange part 20a. That is, the lower end portion 11b (interpreted as the curled portion) does not contact the flange part 20a (interpreted as the protruding portion)”. However, the Office respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the lower end portion 11b (interpreted as the curled portion) does not contact the flange part 20a”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 only requires the protruding portion is engaged with the curled portion. Claim 1 does not require the protruding portion is in contact with the curled portion. As shown in figure 7, Jinnai clearly illustrates the engagement between the protruding portion (20a) and the curled portion (11b). Therefore, the combination of Nemoto, Jinnai and Togamura discloses the argued limitation and thus, applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763